DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
 Election/Restrictions
Applicant’s election without traverse of Species VI, claims 19, 21, 25, 26, 30, 32, 33 and 38, in the reply filed on 28 September 2022 is acknowledged. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 33 and 334.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a supporting structure between the first balloon and second balloon (claims 21 and 33) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 21, 25, 26, 30, 32, 33 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 19, 21, 25 and 26, the English of the claims is poor enough to rise to the level of indefiniteness. For example and without limitation, claim 19 mixes tense (“first balloon being less than,” “second balloon is a sealed,” “second balloon are fitted”), is missing articles (“a part of wall”), lacks antecedent basis (“the joint portion,” “the space of the freezing unit”), and is generally unclear regarding certain relationships. For example, the balloons are part of the freezing unit, so the cavity is as well, and it is therefore unclear what part of the freezing unit corresponds to the cavity (i.e. how an element can correspond to a constituent part). Further, the claim recites both a “sealed space” between the balloons as well as a “cavity” between the balloons and it is unclear whether these are the same or different spaces. The dependent claims suffer from the general issues. For example, claim 21 recites “avoiding energy transfer formed between” which is at best non-idiomatic English. Claims 25 and 26 are indefinite at least due to their dependence on claim 19.
Regarding claim 21, the claim recites a supporting structure which performs an isolation function but it is unclear how this mystery element is different from the joining of balloons and cavity recited in claim 19. Further, the claim recites that the support structure is able to “support the cavity.” But a cavity is by definition an absence and it unclear how the support structure supports nothing. Finally, claim 19 expressly discloses energy transfer between the balloons but claim 21 requires avoiding transfer between the balloons. Two mutually exclusive limitations cannot both be true at the same time. Note that the elected species does not disclose a supporting structure between balloons at all but the examiner assumes it is the folds where the balloons touch that form the supporting structure. 
Regarding claim 26, there are two issues. First, the claim is a device and yet recites a step. While mixing statutory classes is not always a problem, in this case it is unclear what structure is required by the recited method of making. This is related to the second issue which is that it is unclear what step or structure is contemplated by the deeply ambiguous phrase “directly stacking the first balloon.” The specification is silent as to what this could mean.
Regarding claims 30, 32, 33 and 38, these claims suffer from poor English in the same categories as discussed above. For example “a filling and sucking lumen those extend,” “a part of wall,” and “the joint portion.” This claim is also indefinite because it describes both the structure of the device and recites detailed steps for how the device is used (MPEP 2173.054(p)(II)).
Regarding claim 33, similar to 21, it is unclear what the relationship is between the supporting structure in claim 33 and the balloons being fitted in claim 30. Further, the phrase “to enable a shape of the cavity for avoiding energy transfer to be stable and reliable” is so indefinite the limitation cannot be searched.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ingle (US 2011/0190751).
Regarding claims 19 and 21, Ingle discloses a cryoablation catheter with a catheter body (140, fig. 1) having input (120) and output lumens (126) connected to a freezing unit (102). The freezing unit comprises a first balloon connected to the lumens (104), the first balloon smaller than and inside a second balloon (106) to form a sealed space (i.e. the space between the balloons, figs. 2-3). Since the walls of the balloons fit together  they can be considered “fitted” and wherever they contact can be considered a joint allowing the transfer of freezing energy to tissue (fig. 2). When the balloons are dilated a cavity for avoiding energy transfer between the balloons is created (i.e. the space between the balloons, figs. 2-3). The portion of the first balloon which contacts the second balloon can be considered a “supporting structure” which prevents energy from being delivered in portions of the second balloon that do not contact the first balloon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle in view of Bencini (US 2009/0182317).
Regarding claims 25 and 26, Ingle does not disclose the supporting structure is a wrinkle. However, Applicant has not disclosed why a wrinkle is critical or produces unexpected results, where wrinkles are fairly common features of balloons. Bencini, for example, discloses a cryoablation catheter (also used for cardiac ablation, [0006]) with inner and outer balloons, where the inner balloon uses folds to create a supporting structure to produce insulated regions between the inner and outer balloons (fig. 5). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Ingle with any commonly known balloon feature, including wrinkles as taught by Bencini, that would produce the predictable result of a device that can be used to treat tissue in a desired manner.

 Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle in view of Burnett (US 2015/0289920)
Regarding claim 30, the device of Ingle discloses the elements discussed above with respect to claim 19 and further discloses a filling and sucking lumen in communication with the second balloon (122) and a cryoablation device (fig. 1) with various modules including a heat insulation module (123), a freezing module (117) and a controlling system ([0035]). All these elements, in use, perform as recited by the claim. Ingle does not, however, disclose the use of two thawing modules. However, thawing modules are common in the art and Applicant has not disclosed how the use of such common elements is critical or produces unexpected results. Burnett, for example, discloses a balloon provided with a thawing fluid to allow the balloon to be detached safely from tissue ([0131]). The structures that allow this function to be performed can be considered “thawing module.” Therefore, before the application was filed, it would have been obvious to provide each balloon of Ingle with a thawing module as taught by Burnett that would produce the predictable result of allowing the device to be safely detached from tissue.

Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ingle and Burnett, further in view of Rubinsky (US 5,334,181).
Regarding claims 32 and 33, the device of Ingle-Burnett does not disclose the heat insulation module is a vacuum pump. However, Applicant has not disclosed that using a vacuum pump is critical or produces unexpected results, in fact going so far as to recite in the alternative the mutually exclusive features of a vacuum and a heat insulation medium. The prior art agrees with Applicant, teaches these are functionally equivalent mechanisms of thermal insulation (MPEP 2144.06). Rubinsky, for example, discloses a cryosurgical system and teaches that the thermal insulation may be provided by insulating fluid or a vacuum, among other things (col. 8 lines 19-21). Therefore, before the application was filed, it would have been obvious to use any commonly known thermal insulator in the device of Ingle-Burnett, including vacuum as taught by Rubinsky, that would produce the predictable result of protecting tissue from cryogenic treatment in a desired manner.

Claims 38 is rejected under 35 U.S.C. 103 as being unpatentable over Ingle, Burnett and Rubinsky, further in view of Bencini. 
Regarding claim 38, the device of Ingle-Burnett-Rubinsky does not disclose the supporting structure is a wrinkle. However, Applicant has not disclosed why a wrinkle is critical or produces unexpected results, where wrinkles are fairly common features of balloons. Bencini, for example, discloses a cryoablation catheter (also used for cardiac ablation, [0006]) with inner and outer balloons, where the inner balloon uses folds to create a supporting structure to produce insulated regions between the inner and outer balloons (fig. 5). It has been held that the combination of known elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Ingle-Burnett-Rubinsky with any commonly known balloon feature, including wrinkles as taught by Bencini, that would produce the predictable result of a device that can be used to treat tissue in a desired manner.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding other devices with inner/outer balloons, see figures 17B and 18B of US 2016/0262823 to Aklog.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794